Citation Nr: 1017981	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a bilateral ankle 
disorder.  

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that the Veteran has a current bilateral 
ankle disorder that is related to service.   

2.  The evidence clearly and unmistakably shows that the 
Veteran's bilateral pes planus existed prior to service and 
did not increased in severity beyond the normal progression 
of the condition during service.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in or 
aggravated during military service, and arthritis of the 
ankles may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  

2.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided notice to the Veteran in 
correspondence dated in February 2006.  In that letter, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of its duties under the 
VCAA and the delegation of responsibility between VA and the 
Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

In a correspondence dated in March 2006, prior to the June 
2006 rating decision, the RO informed the Veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran received a VA examination for his pes 
planus in April 2006.  In that regard, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination and opinion obtained in 
this case is adequate, as it is predicated on a full reading 
of the medical records in the Veteran's claims file.  The VA 
examiner considered all of the pertinent evidence of record 
and the statements of the Veteran and provided a complete 
rationale for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of bilateral 
pes planus has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not been afforded a VA medical examination in 
conjunction with his bilateral ankle claim.  However, no such 
examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As will be explained 
in detail below, there is no evidence of a current diagnosis 
of or post service treatment for a bilateral ankle disorder.  
Without evidence of a current disability, an examination is 
not warranted.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Service Connection: Ankles 

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran seeks service connection for a bilateral ankle 
disorder on a direct basis.  As to service incurrence under 
38 C.F.R. § 3.303(a), the Board notes that service treatment 
records show two references to the ankles.  First, in 
February 1977, the Veteran sought treatment at the podiatry 
clinic for his feet.  A military examiner noted that range of 
motion was within normal limits except for ankle 
dorsiflexion.  In June 1977, the Veteran sought treatment for 
a rash present on his ankles.  Service treatment records are 
silent as to continued complaints of or treatment for 
bilateral ankle symptoms.  As such, entitlement to service 
connection for a bilateral ankle disorder based on in-service 
incurrence must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the record is entirely silent as to 
treatment for a bilateral ankle disorder from the Veteran's 
separation in 1977 to the present.  Therefore, entitlement to 
service connection for a bilateral ankle disorder based on 
post-service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's claimed bilateral ankle disorder and an established 
injury, disease, or event of service origin.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

As to the Veteran's claims that a bilateral ankle disorder 
was incurred in service, the Board finds that such a disorder 
may not be diagnosed by its unique and readily identifiable 
features, and therefore, its presence is a determination 
"medical in nature" not capable of lay observation.  See  
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
since laypersons are not capable of opining on matters 
requiring medical knowledge, the Board assigns little 
probative value to the Veteran's assertions regarding the 
etiology of his claimed bilateral ankle disorder.   

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
manifestations of arthritis in the ankles in the first post 
service year. 

Accordingly, the Board concludes that service connection for 
a bilateral ankle disorder must be denied.  See 38 U.S.C.A. § 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In reaching the 
above conclusion, the Board considered the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the claim, to the 
extent outlined above, the doctrine is not for application.  
See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Aggravation: Pes Planus

Legal Criteria

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the Veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Veteran seeks service connection for bilateral pes 
planus.  Non-painful pes planus was noted by the military 
examiner during the Veteran's January 1976 pre-enlistment 
examination.  As bilateral pes planus is shown to have pre-
existed service, the presumption of soundness does not attach 
in this case.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  

Since pes planus existed prior to service, the central 
question for consideration is whether it was aggravated by 
service.  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

In his October 2007 VA Form 9, the Veteran asserted that he 
was discharged from the military due, in part, to his pes 
planus; he believes the disorder was aggravated by military 
duty.  He stated that he suffers from moderate severe pain 
presently.  

Service treatment records show that the Veteran sought 
treatment for bilateral foot pain in service.  A July 1977 
Medical Board Report shows that the Veteran experienced the 
onset of pain in both feet in December 1976 after prolonged 
standing and marching.  He was placed on light duty.  After 
referral to the podiatry clinic, he received molded 
orthotics.  After no improvement, a medical board was 
recommended.  The Medical Board determined that the Veteran's 
pes planus made him unfit for duty.  It also determined that 
the condition existed prior to enlistment and was not 
aggravated by the period of active duty.   

The medical evidence submitted does not show that the Veteran 
sought treatment for pes planus since service.  He underwent 
a VA examination in April 2006.  He reported intermittent 
private medical treatment for his pes planus.  He has been 
fitted with custom-made shoes and orthotics.  He complained 
of foot pain upon prolonged standing and walking; the 
examiner noted that a low back condition, not pes planus, 
limited ambulation.  

The examination revealed a mild pes planus deformity 
bilaterally.  The Veteran was able to walk on tiptoes and 
heels with pain.  The examiner noted a slight loss of the 
normal longitudinal arch, with no swelling, tenderness or 
deformity.  He had full range of motion at the ankle and 
subtalar joints bilaterally.  While conceding that active 
duty may have accentuated the symptom of pain, the examiner 
opined that active duty did not affect the underlying 
condition.  The examiner rationalized that the Veteran 
presently complains of pain after prolonged walking or 
standing; this does not indicate that standing and walking 
causes the arches to fall further.  The examiner concluded 
that the Veteran's pes planus demonstrated the natural 
progression of a pre-existing condition.  

As to the Veteran's claim that pes planus was aggravated by 
service, the Board finds that such a medical determination is 
not capable of lay observation.  See  Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. 
App. 370 (2002).  Accordingly, the Board assigns little 
probative value to the Veteran's assertions regarding the 
aggravation of his pes planus.   

The VA examination, together with the July 1977 Medical board 
Report, clearly and unmistakably shows that preexisting pes 
planus was not aggravated beyond the natural progression of 
the disorder during active duty service.  Therefore, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

	
ORDER

Entitlement to service connection for a bilateral ankle 
disorder is denied.  

Entitlement to service connection for bilateral pes planus is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


